Case 1:19-cr-00373-PGG Document 30-16 Filed 08/16/19 Page 1 of 8




         Exhibit P
                   Case 1:19-cr-00373-PGG Document 30-16 Filed 08/16/19 Page 2 of 8
From:             Baker, Rachel [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                 (FYDI BOHF23SPDLT)/CN =RECI Pl ENTS/CN : 067SB3F7 Al2646F298S42C2EFOB49932-BAKER, RACH)
Sent:            9/29/2017 12:53:32 PM
To:              DeBose, Carlton   I   Ii   II           a'
Subject:         FW: Questions for our Meeti ng this Week.




From: 'Jim ' <.
Date: Tuesday, April 18, 2017 at 1:17 PM
                  1
To: "James, Jamal1 <                         , Rachel Baker                                         >
Subject: RE: Questions for our Meeting this Week.

The reason I started my program 23 years ago had nothing to do with Elite Players or playing in high level events. What I
wanted to do was "give back" through coaching what I was given at a young age when I needed a guiding hand a place
to belong. The opportunities given to me by a coach stayed with me and fostered a desire to do the same for others. I
had No Idea what I was in for. After diving in with initially 1 team and then the following year 5, we quickly grew into a
much larger organization that I thought could be competitive with anyone. When NIKE came along 5 years later things
continued to evolve quickly.
The reason I still have my program is twofold. Most responsible for our longevity is the team of loyal and capable
coaches and volunteers that I have built around me. Secondly, I believe that from the very beginning I sought to build
bridges with not only area HS coaches but also with my competitors. I always felt I could learn a lot from my competition
and while I would go at you on the court, I felt it was important to build long term relationships with everyone in the
basketball community as it is a small world. Someone you step on today maybe someone you need to work with
tomorrow... (Chess vs. Checkers)

The 3 biggest changes to the Grassroots Landscape in the last 5 years.

1)       EYBL (and Circuit's in general) & the evolution of league play has been a great advancement for the quality and
respectability of Grassroots. The only adverse effect is that it has weakened to a certain degree some of the programs on
an individual basis. In other words it used to be "I need to get with Boo Williams or Cal Supreme to help me achieve my
goals" and now it's "I need to play in the EYBL"

2)     We used to deal with the athlete and now it's usually the demands of the parent.. whether they understand the
landscape or not.

3)         I also believe that the parents and their sons have a Jot less loyalty than even 5 years ago.
The concept that I would try to implement to revolutionize the landscape would be to rigorously move forward and do
what Coach Raveling and Lynn Merritt talked about 10 years ago at our meeting and that is to "Connect the Dots". What
they meant was to find a way for NIKE to put together NIKE assets in the NBA with their EYBL programs. I realize this has
already been done in a few cases, however, I would like to see each EYBL team have either 1 or 2 NBA
Mentors/Ambassadors that agree to work with the programs for an entire season. That may mean only 3 or 4
appearances. Possibilities may be appearing on the bench for a Session. Coming to a practice or workout. The final
appearance would be at Session 4 Memorial Day weekend in LA where all 40 NBA guys would come together (most are
done w season and LA is a great destination) and we could schedule a host of events for the Friday where no games are
being played. 40 NBA stars with the entire EYBL Family would be the envy of the Grassroots world. The footage and
marketing material would be incredible not only for the League but especially for our individual programs.

The biggest threat to Grassroots Basketball is ourselves. We have enjoyed a 5 year run of relatively good media exposure
and positive comments on what we are doing for the game. Nike and the EYBL must be extremely careful when it comes
to "Headline Risk" when it comes to our Brand. The "secrets" of players and /or their family members "getting paid" are
no longer secrets and quite frankly are spoken about rather openly. I can't see how this ends well for NIKE or the EYBL.
Some of us will be deemed guilty by association others will be found guilty of failure to supervise ( think Rick Pitino)



                                                                                                           I J~A0171 0004h14R
                   Case 1:19-cr-00373-PGG Document 30-16 Filed 08/16/19 Page 3 of 8
I don't see any big threats to my organization as I believe we will find a way to adapt and be nimble as the landscape
continues to change. If we continue to do things the right way and never rest on yesterday's accomplishments ... we will
be fine.

Changes to EYBL would be minor. I believe we still have the best product out there and we have not yet reached the
Apex of what this league can be. The NCAA tournament makes subtle tweaks as they go ... The Peach Jam is over 20 years
old and still going strong...

I do believe we should take some steps to "take back" the middle school market. Right now that market is owned by a
few entrepreneurial profit seeking individuals or groups. By establishing 8 to 10 regions and empowering your programs
to partner with NIKE we could completely take back this market and our Programs and NIKE would reap the benefits for
years to come while strf!lilgthening the Brand, the EYBL and the lnd[vi9ual Programs.         .,,




James P. Hart
Senior Vice President
Senior Financial Advisor
Global Wealth and Investment Management

Merrill Lynch Pierce, Fenner & Smith Inc.
NY Capital/ Central Market
69 State St, 16th Floor
Albany, NY 12207

800-942-1587

NM LS # 577680


f.i\~ Merrill Lynch
~     Bank of Nnorlen COrpotabon


From: James, Jamal [mailto:
Sent: Sunday, April 16, 2017 2:31 PM
Cc: James, Jamal                            ; Baker, Rachel • jJ         ii rr      >
Subject: Questions for our Meeting this Week.

Gentlemen,


First let me start by wishing everyone a Happy Easter! I hope this message finds everyone well. As Carlton stated on the
conference call the purpose of our meeting this week will be centered around the past, present and future of Elite Youth
Basketball. Therefore, please read and answer the questions below. Please try to keep your answers brief but
illustrative. Please keep in mind also that Carlton would like your answers to reflect your views on the entire landscape
of Elite Youth Basketball. He doesn't want this to be used as an exercise to air personal grievances, but rather an
exercise to look outside of yourselves to find solutions to the issues that affect the game, your organizations and your
kids.

   Why did you start your organization? Why do you still have your organization?
   What are the 3 biggest changes to the Grassroots Basketball landscape in the last 5 years?
   Provide an idea{s) that you would implement today to revolutionize the Grassroots Basketball landscape?
   What is the biggest threat to Grassroots Basketball? What is the biggest threat to your organization?


                                                                                                   1 r~ Arn 11 0004614()
                  Case 1:19-cr-00373-PGG Document 30-16 Filed 08/16/19 Page 4 of 8
      What change{s) would you make to the NIKE Elite Youth Basketball programming (EYBL, Elite 100, Academy)?

We need your answers to the above to be succinct and off the top of your head and this shouldn't take more than a
maximum of 2 hours (to answer and type). Please send your responses to myself and Rachel by 5pm EST on Tuesday
4/18/17. Thanks, and we look forward to seeing you all on Wednesday.



Jamal James I Elite Youth Basketball Manager I Nike Basketball   I Nike EVBL   INIKE, Inc.


 ...- e    ~




This message, and any attachments, is for the intended recipient(s) only, may contain information that is
privileged, confidential and/or proprietary and subject to important terms and conditions available at
http://www.bankofamerica.com/emaildisclaimer. If you are not the intended recipient, please delete this
message.




  '




                                                                                                TIS A 0171 0004(; 1~O
Case 1:19-cr-00373-PGG Document 30-16 Filed 08/16/19 Page 5 of 8
Case 1:19-cr-00373-PGG Document 30-16 Filed 08/16/19 Page 6 of 8
                  Case 1:19-cr-00373-PGG Document 30-16 Filed 08/16/19 Page 7 of 8

   From:          DeBose, Carlton 1/0=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF 23SPDLT)/CN=RECIPI ENTS/CN=2390B 1F7708E4AS4BD356B9Al 76SD750·DEB0SE, CAR)
  Sent:           7/30/2016 11:57:45 PM
  To:             Baker, Rachel
  Subject:        Fw: Thoughts on landscape
   Attachments:   IMG_6842.png; 1MG_6B40.png




   Sent from my BlackBerry 10 smartphone.
   From: DeBose, Carlton<
  Sent: Saturday, July 30, 2016 11:57 PM
  To: Harrison, Nico
  Subject: Thoughts on Landscape

   Nico,
   Before our conference call I wanted to give you some thoughts that may frame for you what the landscape is
   for my team, grassroots basketball scene and NIKE Basketball as a whole. I have attached two text message
   threads to give you a snapshot of what the athletes (who engage in group think) are thinking at the moment:




  •       Although I have predicted these chaotic, dangerous times extensively with my team, you and Lynn,
  they are still in a state of shock, hurt and anger. Despite all of their issues and flaws they have done a
  tremendous job to have by far the best players under the NIKE umbrella. They view these relationships
  (athletes and their influencer circle) as family. They wouldn't be this effective if they approached it any other
  way. They are hurt, angry and want action.
  "      Having the best 40 teams USED to be the MAIN solution. Now it's MAYBE a solution. I am willing to bet
  that 38 of 40 teams in the EYBL had to pay a moderate to considerable ransom to families to just play in the
  EYBL. Of these approximate 38 teams these arrangements are being viewed as a contract by the families and
  players (a contract that they are taking much less to play for which already puts a sour taste in their mouths
  about Nll<E) e.g.: one of our EYBL teams may take care of a player's family hotel room, travel and meals while
  the competition is offering this same family: Travel, meals, hotel room, unlimited product and anywhere from
  $10K to $100K (not a typo}
  "        Adidas and UA have attacked us where I warned and feared. They have given the talking point: "you
  have served your time with NIKE. You have done everything that they asked of you. You owe them no loyalty.
  You now have the opportunity to do something for yourself and family. Don't let them control you." there is
  little to no variation to this spiel. ll's a consistent talking point
  "       So as a result presenting loyalty to a family falls on deaf ears because they have taken considerably less
  to play on the NIKE circuit. There is no humility to them. They feel that they have made the EYBL and The
  Academy by their presence, NIKE has done nothing to help them
  •      Going to adidas Nations and/or Elite 24 is doing something for themselves for a change. It is their
  opportunity to make back what they missed out on monetarily and also make connections that NIKE won't
  make or broker (agents and financial advisers)
  •       NIKE is the enemy to UA, adidas, the NCAA, agents, runners, financial advisers who don't have their
  best interest in mind. We are viewed as having too much influence. The perception and res~Le..ru.lty is tha~
  we dictate where players go to school. In addition it is known that we make it hard for agents and runners to




Produced Subject to FRCP 6{e)
FOIA Confidential Treatment Requested
                Case 1:19-cr-00373-PGG Document 30-16 Filed 08/16/19 Page 8 of 8

    attend our events and will escort them off the premises. These same agents and runners are given free reign
    at adi and UA events and reps for both companies frequently broker meetings and deals for families/agents.




    •      As I said before this is unsustainable. I know it. My team knows it. There is no easy solution but what r
    can say with utter confidence is that the EYBL and The Academy are not the solution alone. You trust JWEB,
    ask him if this is sustainable and can continue down this course
    The EYBL is heading into its 8th year with little to no tweaks to it. The players and families are benefiting from
    its existence, structure, coaching, attention to detail by my team and overall quality but it is no longer
    appreciated to the potnt that it engenders lo,alty. We are able to convince these families to take less because
    of the brand, the mystique of the EYBL and the tireless efforts of my team but in the minds of the players and
    families we get no credit for their success and all of the blame for their failures professionally and financially.

   It has always been a thankless journey but we are now sitting ducks because our competition and enemies
   have decided to no longer fight us on our turf but go where we rightfully refuse to go for all of the right
   reasons. We have a code. Our enemies don't.

   I am calm because l have predicted this and welcome it's arrival. No hard feelings. No hurt. I am ready for war.
   But we must not continue down the road that we are on. It has proven itself this year to be unsustainable and
   the game, NIKE and these families need for us to be leaders and blaze a new path.

   My soldiers1 your soldiers are beaten down, hurt and angry. We must convey to them that there will be a plan
   in place and we will attack and we will win. They need that right now.

   Carlton




Produced Subject to FRCP 6(e)
FOIA Confidential Treatment Requested
